RE WH WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

So CO SY HN WN

Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page 1 of 6

McGREGOR W. SCOTT
United States Attorney

ROGER YANG .
Assistant United States Attorney F ‘i [ fre D
501 I Street, Suite 10-100 :

Sacramento, CA 95814

Telephone: (916) 554-2700 OCT 24 2019

Facsimile: (916) 554-2900 CLERK, U S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Attorneys for Plaintiff BY —

 

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, CASENO, &19-CR- 185 MCE
Plaintiff, 18 U.S.C. § 2251(a) — Sexual Exploitation of a Child;
, 18 U.S.C. § 2252(a)(2) — Distribution of Child
V. Pornography (2 Counts); 18 U.S.C. § 2252(a)(4)(B) —
Possession of Child Pornography; 18 U.S.C. §
TYLER SHAYNE NELSON, 2253(a) — Criminal Forfeiture
Defendant.
INDICTMENT

COUNT ONE: [18 U.S.C. § 2251(a) — Sexual Exploitation of a Child]

The Grand Jury charges: TH A T

TYLER SHAYNE NELSON, .
defendant herein, between on or about May 10, 2018, and continuing through on or about May 20, 2018,

in the County of Sacramento, State and Eastern District of California, did knowingly and intentionally
employ and use a minor and attempt to employ and use a minor, “Minor Victim 1,” to engage in
sexually explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing a visual depiction of such conduct, knowing and having reason to believe that the visual
depiction would be transported and transmitted using any means and facility of interstate and foreign

commerce and in and affecting interstate and foreign commerce, and such visual depictions were

produced and transmitted using materials that have been mailed, shipped, and transported in and

INDICTMENT

 

 
“SON

Ce

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25,

26
27
28

 

 

Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page2of6 .

affecting interstate and foreign commerce by any means, including by computer, all in violation of Title

18, United States Code, Section 225 1(a).

COUNT TWO: [18 U.S.C. § 2252(a)(2) - Distribution of Child Pornography]

~ The Grand Jury further charges: TH A T
. TYLER SHAYNE NELSON,

‘defendant herein, on or about August 2, 2017, in the County of Sacramento, State and Eastern District of

‘California, and elsewhere, did knowingly and intentionally distribute and attempt to distribute one or ©

more visual depiction of minors engaged in sexually explicit conduct, including, but not limited to:

01 (1).Jpg
02.jpg
330.jpg
thumb 19263

using a means and facility of interstate commerce, and which had been mailed, shipped, and transported

in and affecting interstate commerce, by any means including by computer, where the production of
such visual depiction involved the use of a minor engaging in sexually explicit conduct, and such visual
depiction is of such conduct as defined in Title 18, United States Code, Section 2256(2), all in violation
of Title 18, United States Code, Section 2252(a)(2).
COUNT THREE: [1 8 U.S.C. § 2252(a)(2) - Distribution of Child Pornography]

The Grand Jury further charges: TH A T

TYLER SHAYNE NELSON,

defendant herein, between on or about June 6, 2018, and continuing through on or about June 10, 2018,
in the County of Sacramento, State and Eastern District of California, and elsewhere, did knowingly and
intentionally distribute one or more visual depiction of minors engaged in sexually explicit conduct,

including, but not limited to:

e The video depicted in file 5£694720-abb9-4e47-b68a-38dfc22 ld6cf
e 806123589 107091 (an image)
e 804725193 210636 (an image)

//I

///

INDICTMENT

 

 

 
 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page 3 of 6

using a means and facility of interstate commerce and which had been mailed, shipped, and transported
in and affecting interstate commerce, by any means including by computer, where the production of
such visual depiction involved the use of a minor engaging in sexually explicit conduct as defined in
Title 18, United States Code, Section 2256(2), and such visual depiction is of such conduct, in violation

of Title 18, United States Code, Section 2252(a)(2).
COUNT FOUR: [18 U.S.C. § 2252(a)(4)(B) - Possession of Child Pornography]

The Grand Jury further charges: TH A T
TYLER SHAYNE NELSON,
defendant herein, on or about June 21, 2018, in the County of Sacramento, State and Eastern District of

California, and elsewhere, did knowingly possess one or more matters which contained one or more

visual depictions, including but not limited to:

(1) LG smartphone

p.mp4

a.mp4
xexoolnslqh0. gif
2c3ed3cca805.jpg
330.jpg
b3QZYEu.jpg

10 (1).jpg

(2) Black HP laptop and Gateway laptop

e thumb_07677
e thumb_000181
e MU8B09

that had been shipped and transported using a means and facility of interstate and foreign commerce,

and in and affecting interstate and foreign commerce, and which was produced using materials which
had been so shipped and transported, by any means including by computer, where the production of such
visual depictions involved the use of a minor engaged in sexually explicit conduct as defined in Title 18,

United States Code, Section 2256(2), and such visual depictions were of such conduct, all in violation of

Title 18, United States Code, Section 2252(a)(4)(B).

INDICTMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page 4 of 6

FORFEITURE ALLEGATION: [18 U.S.C. § 2253(a) - Criminal Forfeiture]

1. | Upon conviction of one or more of the offenses alleged in Counts One through Four of
this Indictment, defendant TYLER SHAYNE NELSON shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 2253(a), any and all matters which contain visual depictions
produced, transported, mailed, shipped, or received in violation thereof; any property, real or personal,
constituting or traceable to gross profits or other proceeds the defendant obtained as a result of said
violations; and any property, real or personal, used or intended to be used to commit and to promote the

commission of such violations or any property traceable to such property, including but not limited to
the following:
a. a gray LG smartphone,

b. a black HP laptop, SN: CND44274, and
c. a Gateway laptop, SN: 85012681325.

2. If any property subject to forfeiture, as a result of the offenses alleged in Counts One
through Four of this Indictment, for which defendant is convicted, cannot be located upon the exercise
of due diligence; has been transferred or sold to, or deposited with, a third party; has been placed beyond
the jurisdiction of the Court; has been substantially diminished in value; or has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United States, pursuant
to Title 18, United States Code, Section 2253(b), incorporating Title 21, United States Code, Section
853(p), to seek forfeiture of any other property of said defendant, up to the value of the property subj ect
to forfeiture. |

A TRUE BILL.

Js/ Signature on file w/AUSA

FOREPERSON

 

McGREGOR W. SCOTT
United States Attorney

INDICTMENT

 

 

 
Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page 5 of 6
2:19-CR- 185 MCE

No

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

VS.

TYLER SHAYNE NELSON

 

INDICTMENT
VIOLATION(S): 18 U.S.C. § 2255(a) — Sexual Exploitation of a Child; 18 U.S.C. § 2252(a)(2) — Distribution of

Child Pornography (2 Counts); 18 U.S.C. § 2252(a)(4)(B) — Possession of Child Pornography; and 18 U.S.C. § 2253(a) —
Criminal Forfeiture

 

A true bill,
w !s/ Signature on file w/AUSA
IS Foreman.
Filedin open court this | 244 _ day

 

 

 

GPO 863 525

 
 

Case 2:19-cr-00185-MCE Document1 Filed 10/24/19 Page 6 of 6

2:1 9-CR- 185 MCE

United States v. Tyler Shayne Nelson
Penalties for Indictment

Defendants

TYLER SHAYNE NELSON

COUNT 1: ALL DEFENDANTS

VIOLATION: 18 U.S.C. § 2251(a) — Sexual Exploitation of a Child

PENALTIES: Mandatory minimum of 15 years in prison and a maximum of up to 30

years in prison; or
Fine of up to $250,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count); $5,000 (§ 3014)

COUNTS 2 and 3: TYLER SHAYNE NELSON

VIOLATION: 18 U.S.C. § 2252(a)(2) — Distribution of Child Pornography

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 20
years in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count); $5,000 (§ 3014)

COUNT 4: TYLER SHAYNE NELSON
VIOLATION: 18 U.S.C. § 2252(a)(4)(B) - Possession of Child Pornography
PENALTIES: Up to 10 years in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count); $5,000 (§ 3014)
FORFEITURE ALLEGATION: Tyler Shayne Nelson
VIOLATION: 18 U.S.C. § 2253(a) — Criminal Forfeiture

PENALTIES: As stated in the charging document

 
